Mr. Chief Justice Shepard
delivered the opinion of the ■Court:
The error assigned on the refusal of the court to direct a verdict for the defendant, upon the conclusion of plaintiff’s •evidence, is the foundation of two contentions: (1) That the evidence was not sufficient, as matter of law, to show that the defendant was guilty of any negligence which operated in producing the collision with plaintiff’s wagon; (2) that it plainly *555shows that it was occasioned or contributed to by the plaintiff’s ■own negligence.
On such a motion, every fact offered in evidence by the plaintiff must be accepted as true, together with every reasonable inference deducible therefrom. And the motion can only be granted when but one conclusion therefrom can be reached by .all fairminded men, and that conclusion is utterly opposed to the plaintiff’s right to recover in the case.
The sufficiency of the evidence is to be tested -by the application of this well-settled principle.
As regards the question of defendant’s negligence, it is to be borne in mind that the police regulations limit the speed of street cars between crossings to 12 miles an hour, and require this to be reduced to 6 miles per hour at street crossings. They require also that a gong shall be sounded on the car before ■crossing a street. Aside from the question of plaintiff’s contributory negligence, hereafter considered, if the failure to observe both or either of those requirements was a proximate cause of the collision, or had a direct and appreciable part therein, their omission constituted negligence. Clements v. Potomac Electric Power Co. 26 App. D. C. 482, 500, and cases “there cited. The evidence showed that the car was coming down a grade some four or five blocks long. In the opinion of the witness who testified to it, the car was moving faster than 12 miles an hour before it reached the intersecting street. This ■evidence was competent, and was not objected to. Though it may be entitled to little weight, its value was for the determination of the jury. Eckington & S. H. R. Co. v. Hunter, 6 App. D. C. 287, 308; Metropolitan R. Co. v. Blick, 22 App. D. C. 194, 213.
Whether the evidence of the witnesses that they heard no gong sound at the approach to the crossing was sufficient, under the circumstances, to warrant the inference that the gong had not been sounded, was likewise a question for the jury. Moreover, the witness testified that he called to the motorman as he approached Tenth street, and undertook to direct his attention to the situation of the plaintiff, who was then crossing the track; *556that the motorman was using, for another purpose, the hand with which the brake was to be applied; that he apparently did not take notice of witness’ -warning until at the curb line,, for not until then did he apply his brake. This evidence had bearing both on the speed of the car and its negligent management, and its value was for the jury also.
We find no error, therefore, in the submission of the question of defendant’s negligence to the jury.
The chief point of contention is the contributory negligence-of the plaintiff. If it appears from the evidence, with the certainty before indicated, that the injury was caused or directly contributed to by the plaintiff’s own neglect of ordinary care under all of the circumstances, then the motion should have been granted, even though the defendant may have also-been guilty of negligence.
Whether the District commissioners* in making regulations for street car management were also invested with the power to determine the right of way, or precedence, as between cars and private vehicles, at street crossings, -we need not pause to determine. Assuming that they were, the regulation heretofore recited would seem to amount to nothing more than the declaration of a generally recognized rule of law. Continental Improv. Co. v. Stead, 95 D. S. 161, 165, 24 L. ed. 403, 405;. Conger v. Baltimore & O. R. Co. 31 App. D. C. 139, 148. In the first of those cases it was said: “For, conceding that the railway train has the right of precedence of crossing, the parties are still on equal terms as to the exercise of care and diligence in regard to their relative duties. The right of precedence referred to does not impose upon the wagon the whole duty of avoiding a collision. It is accompanied with and conditioned upon the duty of the train to give due and timely warning of approach. The duty of the wagon to yield precedence is based upon this condition. Both parties are charged with the mutual duty of keeping a careful lookout for danger. * * * The mistake of the defendant’s counsel consists in seeking to impose upon the wagon too exclusively the duty of avoiding collision, and to relieve the train too entirely from responsibility in the *557'matter. * * * The people have the same right to travel on the ordinary highways as the railway companies have to run trains on the railroads.”
For obvious reasons, the precedence accorded to street cars in crossing city streets is more limited, and to be exercised with corresponding care. Eckington & S. H. R. Co. v. Hunter, 6 App. D. C. 287, 310; Metropolitan R. Co. v. Hammett, 13 App. D. C. 370, 378; Metropolitan R. Co. v. Blick, 22 App. D. C. 194, 214.
The conditions under which street cars are operated are quite different from those surrounding steam railways at ordinary highway crossings. They run in all directions for local accommodation, crossing crowded streets at short intervals. They stop at all crossings when necessary to take on or discharge passengers, and their managers know that the cross streets are in constant use by other vehicles of all kinds. Their speed is confined within reasonable limits, and their movements are more easily and promptly controlled than those of steam railways. For these reasons, and others that the conditions under which they operate readily suggest, the duty of stopping to look and listen, of general application in cases of steam railway crossings, cannot be applied, in a strict sense, to street railway crossings. Capital Traction Co. v. Lusby, 12 App. D. C. 295, 302.
Moreover, the plaintiff had the right to assume, when he saw the car coming down the street above the crossing, that it was moving within the prescribed speed limit, and that it would observe the regulations in respect of reducing that speed at the crossing, and of sounding the warning gong if not intended to stop at the corner. Chunn v. City & Suburban R. Co. 207 U. S. 302, 309, 52 L. ed. 219, 222, 28 Sup. Ct. Rep. 63.
Under all the circumstance^ we do not think the court was bound to hold that the plaintiff was guilty of contributory negligence, and therefore take the case from the jury. As was said by this court in a somewhat similar case: “There might have been mistake, or miscalculation, or inattention on the part of the plaintiff, but certainly there was no such clear case of *558negligence as that all sensible men could take but one view of it.” Metropolitan R. Co. v. Blick, supra.
It follows that there was no error in refusing to direct a verdict for the defendant, an dthe judgment must be affirmed* with costs. Affirmed.